DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 6, 7, 8, 10, 11, 12, 13, 15, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz US-2020008550-A1 in view of Marshik US-2020029741-A1.
With respect to claim 1, although Schwartz teaches a computer-implemented method (Schwartz 0119 and Fig. 2 202) for predicting potential current paths within a patient's body when using a monopolar electrosurgery tool on the patient, the method comprising: receiving locations of an active electrode (Schwartz 0124 Fig. 2 214 and0039) and a return electrode (Schwartz 0143 Fig. 2 226 and 0039) of the monopolar electrosurgery tool on the patient's body ; identifying a set of tissues (Schwartz 0171) between the locations of the active electrode and the return electrode; augmenting each of the set of identified tissues with a corresponding value of an electrical property (Schwartz 0171); the set of 
However, in the same field of endeavor, Marshik teaches using a current path model to predict a set of potential current paths between the active electrode and the return electrode (Marshik 0087 and Fig. 1 124). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method current path prediction method of Schwartz with the use of models to determine and recommend ablation paths of Marshik in order to more accurately select the most effective electrode configuration for targeted tissue ablation. 
With respect to claim 2, although Schwartz in view of Marshik as above teaches all of the elements of claim 1, it fails to teach the use of three-dimensional scans of the patient’s body.   
However, in the same field of endeavor, Schwartz in view of Marshik further in view of Schwartz teaches The computer-implemented method of claim 1, wherein identifying the set of tissues between the locations of the active electrode and the return electrode includes: receiving a three-dimensional (3D) scan of the patient's body (Schwartz Abstract and 004 and Fig. 1 112); segmenting anatomical structures between the locations of the active electrode and the return electrode based on the received 3D scan (Schwartz 0171); and identifying the set of tissues from the segmented anatomical structures. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the computer-implemented method of Schwartz in view of Marshik to include the three-dimensional scans of Schwartz in order to more accurately identify a patients anatomical structures and so more effectively choose the correct ablation electrode configuration and placement.
With respect to claim 3, although Schwartz in view of Marshik further in view of Schwartz teaches all of the elements of claim 2, it fails to teach the use of an endoscope to capture anatomical structures inside the patient’s body.

With respect to claim 4, although Schwartz in view of Marshik further in view of Schwartz teaches all of the elements of claim 2, it fails to teach the determination of dimensions for the identified tissues.
However, in the same field of endeavor, Schwartz further teaches the computer-implemented method of claim 2, wherein identifying the set of tissues from the segmented anatomical structures further includes identifying a set of dimensions for each of the set of identified tissues (Schwartz 0059 0165 0170). Therefore, it would have been obvious to one of ordinary skill in the art and before the effective filing date to have modified the computer-implemented method of Schwartz in view of Marshik with the dimensional analysis of Schwartz in order to better analyze and predict ablation current behavior. 
With respect to claim 6, although Schwartz in view of Marshik teaches all of the elements of claim 1, it fails to teach the dielectric coefficient of tissue data storage.
However, in the same field of endeavor, Schwartz further teaches wherein the electrical property is a dielectric property, and wherein augmenting each of the set of identified tissues with a 
With respect to claim 7, although Schwarz in view of Marshik as above teaches all of the elements of claim 6, it fails to teach a color coding augmentation.
However, in the same field of endeavor, Schwartz further teaches wherein augmenting each of the set of identified tissues with a corresponding value of the electrical property further includes: extracting color information for an identified tissue in the set of identified tissues from endoscope (Schwartz 0185 and Fig. 4A) video images of anatomical structures inside the patient's body along the way between the active electrode and the return electrode; converting the color information into a modifier to modify a corresponding dielectric constant (Schwarz 0171 and 0177) value associated with the identified tissues from the look-up table; and augmenting the identified tissue with the modified dielectric constant value (Schwarz Fig.1 110 and 0177). Therefore, it would have been obvious to one of ordinary skill in the art and before the effective filing date to modify the computer-implemented method of Schwarz in view of Marshik with the dielectric color coding augmentation of tissue taught by Schwarz in order to provide a clear boundary between anatomical structures when predicting potential current pathways.  
With respect to claim 8, although Schwartz in view of Marshik as above teaches all of the elements of claim 1, it fails to teach computing probability of current paths based upon resistance.
However, in the same field of endeavor, Schwartz further teaches wherein predicting the set of potential current paths from the active electrode to the return electrode further includes computing a probability value for each of the set of potential current paths (Schwartz 0085 and Fig. 5 412), wherein a 
With respect to claim 10, although Schwartz teaches a system for predicting potential current paths within a patient's body when using a monopolar electrosurgery tool on the patient, comprising: one or more processors (Schwartz 0119 and Fig. 2 202); a memory coupled to the one or more processors (Schwartz 0121 and Fig. 2 206); and wherein the one or more processors are configured to: receive locations of an active electrode (Schwartz 0124 Fig. 2 214 and0039)  and a return electrode (Schwartz 0143 Fig. 2 226 and 0039)  of the monopolar electrosurgery tool on the patient's body; identify a set of tissues (Schwartz 0171)  between the locations of the active electrode and the return electrode; augment each of the set of identified tissues with a corresponding value of an electrical property (Schwartz 0171); the set of identified tissues, and the set of corresponding values of the electrical property (Schwartz 0171), but fails to teach the use of models to predict current paths and tissue ablation based upon dielectric tissue coefficients. 
However in the same field of endeavor Marshik further teaches and predict a set of potential current paths between the active electrode and the return electrode (Marshik 0087 and Fig. 1 124) and potential tissue burn associated with each of the set of potential current paths based on a current path model (Marshik 0087 and Fig. 1 124). Therefore, it would have been obvious to one of ordinary skill in the art and before the effective filing date to modify the system for predicting potential current paths of Schwartz with the technique of predicting current paths using models of Marshik in order to more accurately determine potential current paths.

However in the same field of endeavor Schwartz further teaches wherein the system identifies the set of tissues between the locations of the active electrode and the return electrode by: receiving a three-dimensional (3D) scan of the patient's body (Schwartz Abstract and 004 and Fig. 1 112);  26LEGALUS Patent Application Attorney Docket No. VERB-0064segmenting anatomical structures between the locations of the active electrode and the return electrode based on the received 3D scan; and identifying the set of tissues from the segmented anatomical structures (Schwartz 0171).  Therefore, it would have been obvious to one of ordinary skill in the art and before the effective filing date to modify the system for predicting potential current paths of Schwarz in view of Marshik by the three-dimensional scans and tissue segmentation and identification of Schwarz in order to more effective predict the potential current path.
With respect to claim 12, although Schwartz in view of Marshik further in view of Schwartz as above teach all of the elements of claim 11, it fails to teach the use of an endoscope.
However in the same field of endeavor Schwartz further teaches wherein the system identifies the set of tissues between the locations of the active electrode and the return electrode by; receiving an endoscope video which captures anatomical structures inside the patient's body (Schwartz 0139 and Fig. 4B 410) along the way between the active electrode and the return electrode; and segmenting the captured anatomical structures to identify the set of tissues (Schwartz 0185).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system for predicting potential current paths of Schwartz in view of Marshik by the endoscopic imaging and tissue identification of Schwartz in order to better predict potential current pathways.
With respect to claim 13, although Schwartz in view of Marshik further in view of Schwartz as above teach all of the elements of claim 11, it fails to teach the identification of dimension for identified tissues.

With respect to claim 15, Schwartz in view of Marshik as above teach all of the elements of claim 10 but fail to teach the dielectric coefficient of tissue data storage.
However in the same field of endeavor Schwartz further teaches wherein the electrical property is a dielectric property, and wherein augmenting each of the set of identified tissues with a corresponding value of the electrical property includes using a look-up table containing estimated dielectric constants of various types of tissues within a human body (Schwartz 0171 Fig. 2 204).  Therefore, it would have been obvious to one of ordinary skill in the art and before the effective filing date to have modified the system of predicting potential current paths of Schwartz in view of Marshik with the dielectric coefficient of tissue data in order to better predict a potential current pathway.
With respect to claim 16, Schwartz in view of Marshik as above teach all of the elements of claim 10 but fail to teach color augmentation.
However in the same field of endeavor Schwartz teaches wherein augmenting each of the set of identified tissues with a corresponding value of the electrical property further includes:  27 LEGALUS Patent Application Attorney Docket No. VERB-0064 extracting color information for an identified tissue in the set of identified tissues from endoscope (Schwartz 0185 and Fig. 4A) video images of anatomical structures inside the patient's body along the way between the active electrode and the return electrode; converting the color information into a modifier to modify a corresponding dielectric constant (Schwarz 0171 and 0177)  value associated with the identified tissues from the look-up table; and augmenting the identified tissue with the modified dielectric constant value 
With respect to claim 17, Schwartz in view of Marshik as above teach all of the elements of claim 10 but fail to teach resistance dependent probability.
However, in the same field of endeavor, Schwartz further teaches wherein predicting the set of potential current paths from the active electrode to the return electrode further includes computing a probability value for each of the set of potential current paths (Schwartz 0085 and Fig. 5 412), wherein a potential current path in the set of potential current paths having a lower overall resistance is associated with a higher probability value (Schwartz 0085 and Fig. 5 404 and Fig. 7 510).   Therefore, it would have been obvious to anyone skilled in the art and before the effective filing date to modify the system for predicting potential current paths of Schwartz in view of Marshik with the impedance related probability of Schwartz in order to better predict probability of an ablation current path.



Claims 5, 9, 14, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz US-2020008550-A1 in view of Marshik US-2020029741-A1 and further in view of Jin US-20190340793-A1.
With respect to claim 5, Schwartz in view of Marshik teach all of the elements of claim 2 but fails to teach the three-dimensional scans identifying location and dimensions of metallic implants.
However, in the same field of endeavor, Jin teaches that wherein the method further comprises: extracting from the 3D scan, locations and dimensions of one or more metal implants inside the 
With respect to claim 9, all of the elements of claim 8 are taught by Schwartz in view of Marshik, and Schwartz further teaches wherein the method further comprises: displaying (Schwartz 0064 and Fig. 3 300) one or more potential current paths in the set of potential current paths which has the highest probability values, but fails to teach and for each of the displayed potential current paths, highlighting one or more locations of potential tissue burn injuries due to the potential current path flows through a metal implant and/or the potential current path flows through a part of the patient's body touching a grounded metal object.  
However in the same field of endeavor Jin teaches that the three-dimensional imaging used in this method would identify metallic implants (Jin 0032 and 0051) that may cause potential burn injuries. Therefore, it would have been obvious to one of ordinary skill in the art and before the effective filing date to modify the computer-implemented method of Schwartz in view of Marshik with the metallic implant identification of Jin in order to highlight the presence of a metallic implant in a potential current path.
With respect to claim 14, Schwartz in view of Marshik teach all of the elements of claim 11 but fail to teach the three-dimensional scans identifying location and dimensions of metallic implants.

With respect to claim 18, Schwartz in view of Marshik as above teach all of the elements of claim 17 and Schwartz further teaches wherein the system further includes a display device, and wherein the one or more processors are further configured to: display on the display device (Schwartz 0064 and Fig. 3 300) one or more potential current paths in the set of potential current paths which has the highest probability values (Schwartz 0085 and Fig. 5 404 and Fig. 7 510) but fail to teach and for each of the displayed potential current paths, highlight one or more locations of potential tissue burn injuries due to the potential current path flows through a metal implant and/or the potential current path flows through a part of the patient's body touching a grounded metal object.  
However, in the same field of endeavor Jin teaches for each of the displayed potential current paths, highlight one or more locations of potential tissue burn injuries due to the potential current path flows through a metal implant and/or the potential current path flows through a part of the patient's body (Jin 0032 and 0051) touching a grounded metal object. Therefore it would have been obvious to one of ordinary skill in the art and before the effective filing date to modify the system of displaying the highest probability of a potential current path of Schwarz in view of Marshik further in view of Schwarz .
Claims 19, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz US-2020008550-A1 in view of Marshik US-2020029741-A1 further in view of Jin US-20190340793-A1 and further in view of Liu US-2021000780-A1.
With respect to claim 19, Schwartz teaches a computer-implemented method for using a current-path-prediction procedure to eliminate risks of accidental tissue burns when using a monopolar electrosurgery tool on a patient, the method comprising: receiving initial locations of an active electrode (Schwartz 0124 Fig. 2 214 and0039) and a return electrode (Schwartz 0143 Fig. 2 226 and 0039) of the monopolar electrosurgery tool on the patient's body but fails to teach current path prediction model, implant detection, and warning system.
However in the same field of endeavor Marshik teaches using a current-path-prediction model to generate a first set of predicted current paths inside the patient's body between the initial locations of the active electrode and the return electrode (Marshik 0087 and Fig. 1 124) but fails to teach implant detection or warning system.
However in the same field of endeavor Jin teaches 28LEGALUS Patent ApplicationAttorney Docket No. VERB-0064determining if any of the first set of predicted current paths can cause potential tissue burn injuries due to the predicted current path flows through a metal implant (Jin 0032 and 0051) and/or the predicted current path flows through a part of the patient's body touching a grounded metal object, but fails to teach a warning system.
However in the same field of endeavor Liu teaches  and if so, sending a first warning message (Liu 0049 and Fig. 1 100) to a surgical staff and highlighting one or more locations of the potential tissue burn injuries on the one or more identified current paths among the first set of predicted current paths on a display.  

With respect to claim 20, Schwartz in view of Marshik further in view of Jin and further in view of Liu teach all of the elements of claim 19 and Liu further teaches  the computer-implemented method of 19, wherein after sending the first warning message (Liu 0060), the method further comprises: receiving a new location (Liu 0060 and Fig. 7-II 748) of the return electrode of the monopolar electrosurgery tool on the patient's body and if so, sending a second warning message (Liu 0060 and Fig. 7-II to the surgical staff and highlighting one or more locations of the potential tissue burn injuries on the one or more identified current paths among the second set of predicted current paths on the display, but fails to teach a new location for the electrodes and the presence of an implant.
However in the same field of endeavor Marshik further teaches using the current-path-prediction model to generate a second set of predicted current paths inside the patient's body between the new location of the return electrode and the initial location of the active electrode (Marshik 0064 and Fig. 7) but fails to teach the presence of an implant. 
However in the same field of endeavor Jin teaches determining if any of the second set of predicted current paths can still cause potential tissue burn injuries due to the predicted current path flows through a metal implant (Jin 0032 and 0051) and/or the predicted current path flows through a part of the patient's body touching a grounded metal object.
Therefore it would have been obvious to one of ordinary skill in the art and before the effective filing date to modify the computer-implemented method of Schwarz with the warning messaging of Liu, the current path prediction of Marshik, and the presence of an implant of Jin in order to more effectively predict a potential current and reduce the risk of burn injury.
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GLOTH whose telephone number is (571)272-8869.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER PATRICK GLOTH/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794